Exhibit 99.1 IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2010 Toronto, Ontario – July 27, 2010 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and six months ended June 30, 2010. (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $45.9 million or 18.1% from $253.7 million in the second quarter of 2009 to $299.6 million in the second quarter of 2010.Excluding the impact of foreign currency exchange (“FX”), reported revenues would have been $285.0 million or 12.3% higher than the comparable period a year ago.In the quarter, organic gross revenue, which includes intercompany revenues, grew 12.0% in Canada.Core price and volume growth, 3.0% and 7.2%, respectively, were the largest contributors to organic gross revenue growth in Canada.Higher fuel surcharges and recycling and other pricing also grew quarter over quarter by 0.9% and 0.9%, respectively.In the U.S., organic gross revenues increased 6.9%.We realized core price growth of 2.0%, a fuel surcharge increase of 0.4%, recycling and other pricing growth of 1.1%, and volume growth of 3.4%. Strong revenue growth translated into solid growth in adjusted EBITDA(A) and operating income.Adjusted EBITDA(A) was $88.6 million in the second quarter of 2010 versus $73.1 million in the same quarter a year ago.Holding FX constant, adjusted EBITDA(A) was $83.5 million, an increase of $10.4 million or 14.3% period-to-period.Our second quarter adjusted EBITDA(A) margin increased 0.8%, to 29.6%, compared to the previous period.Adjusted operating income was $45.9 million in the quarter compared to $31.9 million in the comparative period a year ago.Holding FX constant, adjusted operating income amounted to $42.7 million, an increase of $10.8 million or 33.8% over the comparative period. We also generated higher adjusted net income quarter over quarter.Adjusted net income for the second quarter of 2010 was $23.3 million, or $0.25 per weighted average diluted share (“diluted share”), compared to $14.6 million, or $0.18 per diluted share in the comparative period.Adjusted net income excluding the impact of FX was $20.4 million, or $0.22 per diluted share, representing an increase of $5.8 million, or $0.04 per diluted share, over the year ago period. Free cash flow(B) for the quarter totalled $44.2 million compared to $21.5 million in the comparative period last year.Excluding the impact of FX, free cash flow(B) was $40.7 million, representing a 89.5% increase over the same period a year ago.Free cash flow growth was the result of a strong operating performance, lower interest rates and debt levels, lower capital and landfill purchases, partially offset by higher cash taxes incurred in Canada. “We achieved steady progress in the second quarter of 2010 as we continued to improve price and volume growth across our operations,” said Keith Carrigan, Vice Chairman and Chief Executive Officer of IESI-BFC Ltd.“Our balanced, bottom-up approach to organic improvement resulted in higher revenues and adjusted EBITDA(A) compared to the same quarter a year ago.Most importantly, we were able to convert our organic growth into an adjusted EBITDA(A) margin expansion of 80 basis points and free cash flow(B) growth of nearly 90%, excluding the impact of FX, in the quarter.Our consolidated results also benefited from strategic tuck-in acquisitions that were completed in 2009 and in the first and second quarters of 2010. In particular, we benefited from contributions from our acquisition of York Disposal, one of Canada’s largest independent solid waste services providers, which we acquired at the end of March 2010.” Mr. Carrigan continued, “We are very pleased with our financial and operating progress in the quarter and look forward to building on our momentum, having now completed the acquisition of Waste Services, Inc. (“WSI”).As we work diligently on integrating WSI’s operations with our own, we remain confident in our ability to quickly achieve the $25 – 30 million in annual run-rate synergies that we originally identified.” “While we will be focused for the balance of 2010 on completing the integration of WSI and capturing the synergies available, we remain committed to identifying opportunities for the creation of future shareholder value.With our growing free cash flow(B) profile, we are well positioned to maintain the payment of our regular quarterly dividend while IESI-BFC Ltd. – June 30, 2010 -1 continuing to pursue strategic and accretive tuck-in and platform acquisitions. For example, following the close of the second quarter we completed the tuck-in acquisition of southern Louisiana-based SWDI LLC (“SWDI”), one of the largest private solid waste services providers in the U.S.” For the six months ended June 30, 2010, revenue was $563.6 million, compared with revenues of $477.6 million in the year ago period.Holding FX constant, year-to-date revenue would have been $532.6 million.Adjusted operating income was $82.4 million compared with $57.1 million in the same period in 2009.Year-to-date adjusted operating income would have been $75.8 million, an increase of 32.8% over 2009, holding FX constant.Adjusted EBITDA(A) for the year-to-date period was $164.5 million compared to $135.7 million in 2009 and would have been $153.7 million holding FX constant.Our year-to-date adjusted EBITDA(A) margin increased 0.8%, to 29.2%, compared to the previous period. For the six months ended June 30, 2010, adjusted net income was $42.0 million, or $0.45 per weighted average diluted share, compared with $24.7 million or $0.32 per share in the year ago period. Financial and Other Highlights For the Three Months Ended June 30, 2010 · Revenues increased $31.3 million or 12.3%, excluding the impact of FX · Adjusted EBITDA(A) increased $10.4 million or 14.3%, excluding the impact of FX · Adjusted EBITDA(A) margin increased 0.8%, to 29.6% · Free cash flow(B) increased $19.2 million or 89.5%, excluding the impact of FX · Adjusted net income per diluted share, $0.25, or $0.22 excluding the impact of FX · Core price increased 3.0% in Canada and 2.0% in the U.S. · Volumes increased 7.2% in Canada and 3.4% in the U.S. For the Six Months Ended June 30, 2010 · Revenues increased $55.0 million or 11.5%, excluding the impact of FX · Adjusted EBITDA(A) increased $18.0 million or 13.2%, excluding the impact of FX · Adjusted EBITDA(A) margin increased 0.8%, to 29.2% · Free cash flow(B) increased $27.5 million or 52.9%, excluding the impact of FX · Adjusted net income per diluted share, $0.45, or $0.39 excluding the impact of FX · Core price increased 3.4% in Canada and 1.8% in the U.S. · Volumes increased 8.0% in Canada and 2.3% in the U.S. Other Highlights for the Three and Six Months Ended June 30, 2010 WSI Acquisition On November 11, 2009, we executed an Agreement and Plan of Merger (the “Agreement”) with WSI.The Agreement provided for our wholly-owned subsidiary (“Merger Sub”) to merge with and into WSI, with WSI surviving the merger as our wholly-owned subsidiary.We completed the acquisition on July 2, 2010. We executed the transaction pursuant to our strategy of growth through acquisition.Specifically, we believe that the acquisition will provide us with the opportunity to diversify our business across U.S. and Canadian markets, customer segments and service lines.In addition, the transaction enables us to increase our internalization in the Canadian and U.S. northeast markets.We also believe that the acquisition of WSI will create annual synergies and free cash flow(B) and earnings per share accretion, which we expect will enhance short-term and long-term returns to shareholders.We plan to direct the expected additional cash flow resulting from the performance of the combined companies towards any combination of the following: growth, accretive acquisitions, debt reduction or dividend payments. In connection with our acquisition of WSI, we issued 27,971 thousand of our common shares representing 0.5833 of our shares for each WSI common stock issued and outstanding on July 2, 2010. In addition, we assumed WSI’s unexercised and outstanding options and warrants on closing.Accordingly, we are obligated to issue a maximum of 505 thousand common shares as a result of the WSI stock option plans assumed and 194 thousand common shares on our assumption of WSI’s unexercised and outstanding warrants. IESI-BFC Ltd. – June 30, 2010 -2 As outlined in the “Long-term debt” section of this press release, we amended and restated our long-term debt facilities in Canada and the U.S.Monies available from these facilities were used to repay WSI’s outstanding indebtedness on closing.In addition, the credit facilities were upsized to reflect the newly combined operations in both Canada and the U.S.Pricing was increased to levels commensurate with market and maturities were extended to four years from the close of the transaction.Please refer to the “Long-term debt” section of this press release for additional details. Other Acquisitions In the second quarter, we also completed one tuck-in acquisition in each of our U.S. south and northeast segments.We also completed an acquisition on July 1, 2010 in our U.S. south segment for consideration of approximately $50,000.Each one of these acquisitions was financed from borrowings under our U.S. credit facility. 2010 Outlook We provided our updated outlook for 2010 which includes WSI, several tuck-in acquisitions completed in the first and second quarters of 2010 and the SWDI LLC acquisition we completed on July 1, 2010.Our outlook assumes no change in the current economic environment and excludes the impact of any additional acquisitions.For the purposes of these estimates, we are assuming a Canadian to U.S. currency exchange rate of $0.952. The outlook provided below is forward looking.Our actual results may differ materially and are subject to risks and uncertainties which are outlined in the forward-looking statements section of this press release. · Revenue is estimated to be in a range of $1.395 to $1.415 billion · Adjusted EBITDA(A) is estimated to be in a range of $405 to $417 million · Amortization expense, as a percentage of revenue, is estimated to be in a range of 14.5% to 15.0% · Capital and landfill expenditures are estimated to be in a range of $127 to $137 million · The effective tax rate is estimated to be around 37.5% to 38.5% of income before income tax expense and net loss from equity accounted investee · Cash taxes are estimated to be between $38 to $39 million · Free cash flow(B) is estimated to be in a range of $190 to $200 million · Expected annual cash dividend of $0.50 Canadian (“C”) per share, payable on a quarterly basis IESI-BFC Ltd. – June 30, 2010 -3 Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended June 30 Six months ended June 30 (unaudited) (unaudited) (unaudited) (unaudited) Operating results Revenues $ Operating expenses Selling, general and administration ("SG&A") Amortization Net (gain) loss on sale of capital and landfill assets ) 19 ) ) Operating income Interest on long-term debt Net foreign exchange loss 24 93 54 Net gain on financial instruments ) Conversion costs - - Other expenses 34 35 58 65 Income before income tax expense and net loss from equity accounted investee Income tax expense Net loss from equity accounted investee 21 - 46 - Net income $ Net income per weighted average share, basic $ Net income per weighted average share, diluted $ Weighted average number of shares outstanding (thousands), basic Weighted average number of shares outstanding (thousands), diluted Adjusted EBITDA(A) $ Adjusted operating income $ Adjusted net income $ Adjusted net income per weighted average share, basic $ Adjusted net income per weighted average share, diluted $ Replacement and growth expenditures (see page 16) Replacement expenditures $ Growth expenditures Total replacement and growth expenditures $ Operating and free cash flow(B) Cash generated from operating activities $ Free cash flow(B) $ Free cash flow(B) per weighted average share, diluted $ Dividends Dividends declared (shares) $ Dividends declared (participating preferred shares ("PPSs")) Total dividends declared $ IESI-BFC Ltd. – June 30, 2010 -4 FX Rates Our consolidated financial position and operating results have been translated to U.S. dollars applying the FX rates included in the table below.FX rates are expressed as the amount of U.S. dollars required to purchase one Canadian dollar. Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Current Average Cumulative Average Current Average Cumulative Average December 31 $ $ $ March 31 $ June 30 $ FX Impact on Consolidated Results The following tables have been prepared to assist readers in assessing the impact of FX on select consolidated results for the three and six months ended June 30, 2010. Three months ended June 30, June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Amortization (6 ) Net loss (gain) on sale of capital and landfill assets 19 ) Operating income Interest on long-term debt ) Net foreign exchange loss 93 ) 24 - 24 Net gain on financial instruments ) ) 36 ) Conversion costs ) - - - Other expenses 35 (1 ) 34 - 34 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 18 18 3 21 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ IESI-BFC Ltd. – June 30, 2010 -5 Six months ended June 30, June 30, June 30, June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Amortization ) Net gain on sale of capital and landfill assets ) Operating income Interest on long-term debt ) Net foreign exchange loss ) 53 1 54 Net gain on financial instruments ) ) ) 83 ) Conversion costs ) - - - Other expenses 65 (7 ) 58 - 58 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee - 39 39 7 46 Net income $ Adjusted EBITDA(A) $ Adjusted operating income(A) $ Adjusted net income(A) $ Free cash flow(B) $ IESI-BFC Ltd. – June 30, 2010 -6 Management’s Discussion (all amounts are in thousands of U.S. dollars, unless otherwise stated) Segment Highlights Three months ended June 30 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ $ $ ) $ $ ) Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ IESI-BFC Ltd. – June 30, 2010 -7 Segment Highlights (continued) Six months ended June 30 Change Change (as reported) (holding FX constant with the comparative period) (2010 holding FX constant with the comparative period less 2009 as reported) (as reported) (2010 as reported less 2009 as reported) Revenues $ Canada $ U.S. south $ U.S. northeast $ Operating expenses $ Canada $ U.S. south $ U.S. northeast $ SG&A (as reported) $ Canada $ U.S. south $ U.S. northeast $ EBITDA(A) (as reported) $ Canada $ U.S. south $ U.S. northeast $ Adjusted SG&A $ Canada $ U.S. south $ U.S. northeast $ Adjusted EBITDA(A) $ Canada $ U.S. south $ U.S. northeast $ Revenues Gross revenue by service type Three months ended June 30, 2010 Three months ended June 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars (*) Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ IESI-BFC Ltd. – June 30, 2010 -8 Six months ended June 30, 2010 Six months ended June 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars (*) Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ (*) amounts have been adjusted to conform to the current period presentation. Gross revenue growth or decline components – expressed in percentages and excluding FX Three months ended June 30, 2010 Three months ended June 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) ) Total organic gross revenue growth (decline) ) Acquisitions Total gross revenue growth (decline) ) Six months ended June 30, 2010 Six months ended June 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) ) Total organic gross revenue growth (decline) ) Acquisitions Total gross revenue growth (decline) ) Three months ended We generated price and volume growth in all our service offerings in Canada.Comparative recycling and other pricing growth is largely attributable to higher commodity pricing.Volume gains are the result of higher landfill volumes, new contract wins and strong organic growth.Acquisitions and higher fuel surcharges account for the balance of the comparative change. IESI-BFC Ltd. – June 30, 2010 -9 We realized pricing growth in all of our service lines in our U.S. south segment, with the exception of our industrial line which was largely unchanged.Volumes were especially strong in our collection lines, which includes commercial, industrial and residential.Higher volumes in this segments’ collection lines translated to strong gross revenue growth which was only slightly offset by revenue declines attributable to lower landfill and recycling volumes.As in our Canadian segment, the commodity price rebound drove the increase in recycling revenue growth.Acquisitions completed in 2009 and 2010 and higher fuel surcharges resulting from higher diesel fuel prices, contributed to the remainder of the comparative increase. Gross revenues in our U.S. northeast segment increased.As in the first quarter of the year, core price declined at our landfills period over period.All other service lines enjoyed higher price, or pricing that was largely unchanged, over the year ago period.The return of commodity pricing also contributed to overall pricing growth for this segment.Higher comparative landfill volumes delivered strong improvements to gross revenue growth, as did volume improvements in our industrial service line, which together more than offset volume declines in all other service lines.Marginally higher fuel surcharges and acquisitions contributed to the balance of our gross revenue growth. Six months ended The increase in our Canadian segment gross revenues is attributable to total price, volume and acquisition growth.The reasons for these increases are consistent with those outlined above for the three months ended. U.S. south segment gross revenues increased.On a year-to-date basis, pricing growth was strong.As outlined for the three months ended, higher pricing contributed to gross revenue growth in all service lines with the exception of industrial and residential pricing which was down slightly.Year-to-date volume improvements are consistent with those outlined for the three months ended and in total delivered a strong contribution to overall gross revenue growth.Acquisitions and recycled material prices also contributed to gross revenue growth, while fuel surcharges were principally unchanged period-to-period. Gross revenues in our U.S. northeast segment increased.On a year-to-date basis, gross revenue growth benefited from strong year over year pricing in our northeast segment.Lower landfill pricing was the only service line that experienced a decline year-to-date.Attracting volumes at our landfills in combination with the mix of waste materials received is the primary cause for the decline.The return of commodity pricing has made a significant contribution to year-to-date revenue growth.As outlined for the three months ended, higher volumes also contributed to overall gross revenue growth.Volume growth was most pronounced in our landfill and industrial lines.Inclement weather in the first quarter of the year impacted year-to-date volume growth, however we are encouraged by the volume improvements we are realizing in our collection lines.Acquisitions and marginally higher fuel prices also contributed to year-to-date gross revenue growth. Operating expenses Three months ended Excluding the impact of FX, the Canadian segment increase is attributable to higher third party disposal costs, labour and vehicle operating costs.Acquisitions and higher collected waste volumes, partially offset by higher internalized waste, are the primary contributors to the increase in disposal costs.In addition, acquisitions, general wage increases and higher collected waste volumes all contributed to the comparative increase in labour costs.Higher vehicle operating costs are attributable to acquisitions and an increase in diesel fuel consumed to collect and process higher waste volumes. Operating costs in our U.S. south segment increased period-to-period due to higher labour and vehicle operating costs.Organic growth, including contract wins, and acquisitions are the primary reasons for the comparative increases in both expense categories.General wage increases and higher collected waste volumes also contributed to the comparative increase in labour costs.The increase in vehicle operating costs was due in part to higher diesel fuel costs.Disposal costs were also higher period over period. IESI-BFC Ltd. – June 30, 2010 -10 In the U.S. northeast, operating costs increased.Higher labour costs are the result of acquisitions and contractual and general wage increases.Commodity rebates are also higher than the comparative period.The return of higher commodity pricing is the primary cause for the increase in rebates.Vehicle operating and disposal costs increased.Acquisitions and organic growth were the primary contributors to these increases.A rise in comparative fuel costs was also a contributing factor to the increase in vehicle operating costs. Six months ended As outlined above, for the three months ended, higher disposal, labour and vehicle operating costs attributable to organic and acquisition growth are the primary contributors to the year-to-date increase for our Canadian segment. Year-to-date our U.S. south segment increases are consistent with those highlighted above for the three months ended.Our U.S. northeast segment increase is comprised of commodity rebates, labour and vehicle operating costs and the reasons for the increases are consistent with those outlined above. SG&A expenses Three months ended Excluding the impact of FX, Canadian segment SG&A expense increased.The majority of the increase is due to transaction and related costs and fair value changes to stock options.The remainder of the change is due to higher salaries, resulting from a higher compliment of sales personnel and general wage increases, and higher professional fees. Higher salaries and facility and office costs are the primary cause of the quarter over quarter increase in SG&A expense for our U.S. south segment.The comparative increase is largely attributable to acquisitions and new contract wins. The U.S. northeast segment decline is due to a decline in other SG&A expenses none of which were significant individually or in aggregate. Six months ended Changes in SG&A expense for the six months ended are consistent with the reasons outlined above for the three months ended for all segments. WSI Review of Operations - For the three and six months ended June 30, 2010 (all amounts are in thousands of U.S. dollars, unless otherwise stated) Readers are reminded that we completed the acquisition of WSI on July 2, 2010.Accordingly, WSI’s results of operations are not included in our consolidated results for the three and six months ended June 30, 2010.The information provided below is for readers to assess the performance of WSI’s operations for the period prior to acquisition. Three months ended June 30, 2010 Three months ended June 30, 2009 Canada U.S. Total Canada U.S. Total (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating expenses $ SG&A (as reported) $ Less: stock based compensation ) Less: transaction costs ) ) ) - - - SG&A (adjusted) $ IESI-BFC Ltd. – June 30, 2010 -11 Six months ended June 30, 2010 Six months ended June 30, 2009 Canada U.S. Total Canada U.S. Total (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Operating expenses $ SG&A (as reported) $ Less: stock based compensation ) Less: transaction costs ) ) ) - - - SG&A (adjusted) $ IESI-BFC Ltd. – June 30, 2010 -12 WSI - Revenues Gross revenues by service type Three months ended June 30, 2010 Three months ended June 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ Six months ended June 30, 2010 Six months ended June 30, 2009 Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Canada - stated in thousands of Canadian dollars Canada - percent-age of gross revenue U.S. U.S. - percent-age of gross revenue Commercial $ Industrial Residential Transfer and disposal Recycling and other Gross revenues Intercompany ) Revenues $ WSI’s price, volume and total revenue growth or decline, excluding FX, expressed as a percentage of reportable revenue for the three and six months ended June 30, 2010 is as follows: Three months ended June 30, 2010 Three months ended June 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) Total organic revenue growth (decline) ) ) Acquisitions - Total revenue growth (decline) ) ) IESI-BFC Ltd. – June 30, 2010 -13 Six months ended June 30, 2010 Six months ended June 30, 2009 Canada U.S. Canada U.S. Price Core price Fuel surcharges ) ) Recycling and other ) ) Total price growth (decline) ) Volume ) ) ) Total organic revenue growth (decline) ) ) Acquisitions - Total revenue growth (decline) ) ) Three months ended Gross revenues for WSI’s Canadian operations increased.With the exception of collection volumes, gross revenue growth benefited from higher transfer, landfill and recycling volumes.Higher pricing, including improved commodity pricing, and acquisitions, also contributed to the increase in gross revenues. WSI’s U.S. operations delivered gross revenue gains period over period.Higher pricing and acquisitions both contributed to gross revenue growth.Lower collection volumes were partially offset by higher volumes from landfill, transfer and recycling service lines.Improvements in commodity pricing and an increase in fuel surcharges resulting from higher diesel fuel costs were also contributing factors in second quarter gross revenue growth. Six months ended Comparative collection volume shortfalls were partially offset by strong volume growth from WSI’s transfer, landfill and recycling service lines.Higher pricing, including commodity pricing and fuel surcharges, coupled with acquisitions also drove gross revenues higher comparatively. Year-to-date, WSI’s U.S. operations realized gross revenue growth.Comparative volume declines in the collection service line were easily offset by strong growth from acquisitions, volumes in all other service lines, and pricing, including commodity pricing and fuel surcharges. WSI - Operating expenses Three months ended Operating costs increased for WSI’s Canadian operations.Excluding the impact of FX, operating costs were largely unchanged period-to-period.Lower third-party disposal costs resulting from higher internalized waste volumes,were partially offset by higher labour and diesel fuel costs. WSI’s U.S. operations turned in a period over period increase as a result of higher third-party disposal costs, coupled with higher labour and fuel costs.Recently completed acquisitions are the primary reason for these increases. Six months ended Excluding the impact of FX, operating costs increased for WSI’s Canadian operations.As outlined above for the three months ended, the most significant changes are due to higher internalized waste volumes which contributed to lower third-party disposal costs, while higher labour and diesel fuel costs offset this decline.Other operating costs are the root cause for the remainder of the change and the cause of the increase.However, other operating costs are neither significant in isolation nor in total. On a year-to-date basis, WSI’s U.S. operating costs increased.Recently completed acquisitions are the primary reason for the rise in third-party disposal costs, labour and fuel costs. IESI-BFC Ltd. – June 30, 2010 -14 WSI - SG&A Three months ended The accelerated vesting of share based payments incurred in connection with WSI’s sale to IESI-BFC Ltd, contributed to higher SG&A expense for WSI’s Canadian operations.Transaction costs and FX also contributed to the increase.Excluding these items, WSI’s SG&A expense rose slightly period over period.Higher bonus expense attributable to a stronger comparative financial performance is the primary reason for the increase. SG&A expense for WSI’s U.S. operations increased period over period.As outlined in the WSI Canadian operations discussion, WSI’s U.S. operations recorded an additional expense related to the accelerated vesting of share based payments.Transaction costs, related principally to WSI’s sale to IESI-BFC Ltd., also contributed to the increase.The resulting comparative increase is attributable to recently completed acquisitions and general wage increases. Six months ended Year-to-date, WSI’s Canadian and U.S. operations experienced SG&A expense increases.Higher stock based compensation and transaction costs contributed to the comparative increase in Canadian and U.S. SG&A expense.FX also contributed to the rise in SG&A expense for WSI’s Canadian operations. Free cash flow(B) Readers are further reminded that we completed the acquisition of WSI on July 2, 2010.Accordingly, WSI’s contributions to free cash flow(B) are not included in the tables below. Purpose and objective The purpose of presenting this non-GAAP measure is to align our disclosure with other U.S. publicly listed companies in our industry.Investors and analysts use this calculation as a measure of our value and liquidity.We use this non-GAAP measure to assess our performance relative to other U.S. publicly listed companies and to assess the availability of funds for growth investment and debt repayment. Our calculation of free cash flow(B) previously included transaction and related and non-recurring costs.Comparative free cash flow(B) amounts have been adjusted to conform to the current period presentation. IESI-BFC Ltd. – June 30, 2010 -15 Free cash flow(B) - cash flow approach Three months ended June 30 Six months ended June 30 Change Change Cash generated from operating activities (from statement of cash flows) $ Operating Reorganization costs (non-recurring capital tax) - Stock option expense Acquisition and related costs - - Conversion costs - ) - ) Other expenses 34 35 (1
